Title: Thomas Jefferson to Wilson Cary Nicholas, 8 March 1819
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Monticello Mar. 8. 19.
          
          Mr Brockenborough, as you describe him, is exactly such a character as we greatly need for our Proctor; but I fear much that altho he would suit us, our salary would not suit him. on this subject I have requested mr Garrett, who sets off to Richmond to-day, to consult with yourself & mr Cabell.
          Jefferson’s wounds are nearly healed; but I fear he will never recover much use of his arm. with respect to Bankhead, there is room for fear, and mostly for his wife. I have for some time taken for granted that she would fall by his hands, and yet she is so attached to him that no persuasion has ever availed to induce her to separate and come to live with us, with her children. he has failed to appear to his recognisance, and it is understood he does not appea intend to appear. in this case it is believed he will never come into the county again for fear of being re-apprehended. the penitentiary is the only thing which can produce safety to others, or reformation to himself. but the execution of the law is so lenient in our country that altho’ it’s provisions for personal safety are imperfect, the enforcement of them is more so, and our citizens are, from this cause left in a state of nature to save their own lives by the taking that of another. Accept my affectionate & friendly salutations.
          Th: Jefferson
        